Case 1:20-mj-00536-RHW Document 1 Filed 04/23/20 Page 1 of 3
                                                    UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF MISSISSIPPI


                                                           FILE D
                                                            Apr 23 2020
                                                     ARTHUR JOHNSTON, CLERK
Case 1:20-mj-00536-RHW Document 1 Filed 04/23/20 Page 2 of 3
Case 1:20-mj-00536-RHW Document 1 Filed 04/23/20 Page 3 of 3
